Citation Nr: 0931145	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left knee (left knee 
disability).

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 20 percent disability rating for a left knee disability, 
and denied service connection for depression, to include as 
secondary to a left knee disability.

In December 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

Received in July 2009 is additional evidence along with a 
waiver of initial RO consideration.  Attached to the medical 
evidence is a statement from the Veteran, in which he 
indicates that he is submitting additional new and material 
evidence to support his service connection claim for a back 
disability.  That matter is referred to the RO for the 
appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since August 30, 2004, the date of the Veteran's claim, 
his service-connected left knee disability has been 
manifested by subjective complaints of pain, instability, 
stiffness, locking, grinding, and swelling, and objective 
findings of degenerative arthritis, extension limited at most 
to 10 degrees, flexion limited at most to 105 degrees, 
crepitation, grinding, and tenderness.  There is no clinical 
evidence of severe recurrent subluxation or instability, or 
ankylosis.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the medical evidence relates the Veteran's depression 
to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a service-connected left knee disability have not 
been met since August 30, 2004, the date of the Veteran's 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.27, 4.14, 
4.40, 4.45, 4.59, 4.17a, DCs 5010, 5257, 5260, 5261 (2008).

2.  The criteria for a separate 10 percent disability rating 
for limitation of extension of the left leg have been met 
since September 14, 2006, the date upon which evidence of the 
same was of record.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321 (b)(1), 4.7, 
4.14, 4.17a, DC 5261 (2008).

3.  The Veteran's depression is proximately due to, or the 
result, of his service-connected left knee disability.  38 
U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

A January 2009 letter informed the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on the claim for VA benefits.  In VCAA 
letters dated in October 2004 and November 2004, before the 
initial adjudication of the claims, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the RO sent the Veteran a VCAA letter dated in 
October 2004 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the Veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  As such, the VCAA notice 
provided in this case was defective.  See Vazquez-Flores, 22 
Vet. App. at 43-44.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example:  (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim; or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  The 
Veteran was provided with applicable rating criteria in a 
February 2005 rating decision, a February 2006 Statement of 
the Case, and VCAA letters dated in January 2009 and March 
2009.  The Veteran has been provided VA examinations in 
October 2004 and February 2009 undertaken specifically to 
determine the current severity of his disability.  For the 
foregoing reasons, the Board finds that VA's failure to 
provide the Veteran with adequate VCAA notice, in accordance 
with Vazquez-Flores, 22 Vet. App. 37, did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private treatment records have been obtained and 
considered.  As to the Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for a left knee 
disability, he was afforded VA examinations in October 2004 
and February 2009.  As to the Veteran's claim of entitlement 
to service connection for depression, to include as secondary 
to a service-connected left knee disability, he was afforded 
a VA psychiatric evaluation in March 2009, and a specific 
opinion as to his claim was obtained.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2008).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010 (2008).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.

In VAOPGCPREC 9-98, the General Counsel reiterated that if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
09-98 (August 14, 1998)

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a claimant has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran's left knee disability has been rated 20 percent 
disabling under DCs 5010-5257, pertaining to traumatic 
arthritis and recurrent subluxation or lateral instability, 
respectively.  38 C.F.R. § 4.71a, DCs 5010, 5257 (2008).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).

DCs 5260 and 5261, contemplating limitation of flexion and 
extension of the leg, respectively, are also applicable in 
this instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2008).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256, contemplating ankylosis of the 
knee; 5258, contemplating dislocation of semilunar cartilage; 
5259, contemplating symptomatic removal of semilunar 
cartilage; 5262, contemplating impairment of the tibia and 
fibula; and 5263, contemplating genu recurvatum, are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  38 C.F.R.      
§ 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2008).  

The Board now turns to the applicable criteria.

As discussed above, DC 5257 contemplates subluxation or 
lateral instability, or other impairment of the knee.  Such 
criteria provides for a 10 percent rating for knee impairment 
with slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2008).

VA treatment records dated in April 2004 and October 2004 
indicate that the Veteran reported some left knee pain.  
Physical examination was silent for joint swelling, 
inflammation, or deformity.  

VA record of a nutritional assessment dated in October 2004 
indicates that the Veteran reported that he had lost 29 
pounds and was exercising frequently, including cardio, 
tennis, and weight-lifting. 

On VA examination in October 2004, the Veteran reported left 
knee pain rated as an eight on a ten-point pain scale.  The 
Veteran reported weakness, stiffness, swelling, heat, 
instability, locking, fatigability, and lack of endurance.  
The Veteran denied flare-ups and episodes of dislocation or 
recurrent subluxation.  The Veteran appeared without 
assistive devices and reported that while he has a knee 
brace, such does not fit well and is not used.  The Veteran 
reported that his condition affects his daily activities with 
bending and walking, as such has caused him to limp and 
experience stiffness and pain.

Physical examination in October 2004 revealed the absence of:  
inflammatory arthritis; redness; edema; effusion; 
instability; heat; callosities or breakdown; unusual shoe 
wear; abnormal movement; guarding of movement; leg-length 
discrepancy; or ankylosis of the joint.  The Veteran's medial 
and lateral collateral ligaments and anterior and posterior 
cruciate ligaments were intact.  The medial and lateral 
meniscus test was negative, and his left knee was stable.  
The Veteran demonstrated some crepitus and a left-sided limp 
while walking.  Range of motion testing revealed motion from 
0 to 105 degrees.  The Veteran demonstrated pain throughout 
range of motion testing, evidenced by facial grimacing.  The 
Veteran's range of motion was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
testing.  X-ray examination revealed degenerative changes 
described as narrowing of the patellofemoral joint with mild 
narrowing of the lateral femorotibial joint and moderate 
narrowing of the medial femorotibial joint with 
chondrocalcinosis involving the medial and lateral menisci.  
The Veteran was diagnosed with traumatic arthritis, status 
post knee reconstruction, status post arthroscopy, and status 
post intercurrent injury to the left knee, lumbar spine, and 
left hip from a motor vehicle accident in August 2004.  

VA treatment records dated in April 2005 and October 2005 
indicate that the Veteran reported intermittent left knee 
pain, sometimes severe.  Physical examination was silent for 
joint swelling, inflammation, or deformity.  

VA treatment records dated in April 2006 indicate that the 
Veteran complained of sharp, throbbing, grinding, pain in the 
bilateral knees, and a feeling that it was going to give way.  
Report of VA magnetic resonance imaging (MRI) scan dated in 
May 2006 revealed mild or early degenerative changes of the 
left medial meniscus, minor changes of the anterior cruciate 
ligament, probably fibrosis in nature, but no definite acute 
tear or joint effusion, and mild osteoarthritis mainly in the 
patellofemoral joint.  

VA treatment records dated in September 2006 indicate that 
the Veteran complained of left knee pain, swelling while in 
physical therapy, and quadricep weakness.  Physical 
examination revealed a mildly diffuse anterior knee tender to 
palpation, quadricep atrophy, pain with patella grind, pain 
and crepitus on range of motion testing, and range of motion 
from 10 to 125 degrees and 5 to 125 degrees. X-ray 
examination revealed mild or moderate narrowing of the 
patellofemoral joint and chondrocalcinosis involving the 
medial and lateral menisci.  The Veteran was scheduled for 
hyalgan injections.  An undated request following record of 
this instance of treatment indicates that a knee brace was 
ordered due to medial and lateral instability of the left 
knee.

VA treatment records dated in May 2007 indicate that the 
Veteran complained of left knee pain despite non-surgical 
interventions to include hyalgan therapy, physical therapy, 
nonsteroidal anti-inflammatory drugs, bracing, and steroid 
injections.  Physical examination revealed a mildly diffuse 
anterior knee tender to palpation, quadricep atrophy, pain 
with patella grind, pain and crepitus on range of motion 
testing, and range of motion from 10 to 125 degrees and 5 to 
125 degrees.  X-ray examination revealed moderately advanced 
three compartment degenerative joint disease of the left knee 
with probable chondrocalcinosis, without evidence of joint 
effusion.

VA treatment records dated in September 2007 indicate that 
the Veteran was ambulatory with a cane and able to 
demonstrate a safe gait pattern.   

VA treatment records dated in May 2008 indicate that the 
Veteran complained of deep, aching, throbbing, constant left 
knee pain, aggravated by activity and relieved by rest and 
bracing.  Physical examination revealed full range of motion, 
and no effusion or atrophy.

VA treatment records dated in August 2008 indicate that the 
Veteran complained of left knee pain, mostly in the medial 
aspect, aggravated by activity and standing.  The Veteran 
reported that he has been wearing his knee brace and is using 
a cane.  The Veteran reported that he can only walk short 
distances and his pain affects his activities of daily living 
and his job, as he carries computers up and down stairs.  The 
Veteran reported that his pain is worse when he carries 
computers down stairs.  

Physical examination in August 2008 revealed significant 
quadricep atrophy, most notable in the vastus medialis 
obliquous.  Range of motion testing revealed motion from 5 to 
115 degrees, with crepitus.  The Veteran's left knee was 
stable to anterior and posterior drawer, but somewhat loose 
on Lachman, with a definite endpoint.  The Veteran's knee was 
stable, but somewhat loose, to varus and valgus stress at 0 
to 30 degrees.  There was no palpable medial bursitis.  
Review of prior x-ray examination of the left knee revealed 
compartmental arthritis, and review of MRI testing conducted 
in June 2008 revealed some patella chondromalacia with 
degenerative disease.  The examiner observed that the Veteran 
had degeneration of the meniscus with no definite tears, and 
tricompartmental arthritis with complete erosion of the 
medial femoral cartilage.  The Veteran received steroid 
injections.  

On VA examination in February 2009, the Veteran complained of 
constant left knee pain, rated at nine on a ten-point pain 
scale.  The Veteran reported that his left knee pain flares 
weekly to ten on a ten-point pain scale.  The Veteran 
reported that his most recent intra-articular injections 
helped for only one month.  The Veteran reported that he 
wears a hinged knee brace, but that he can't work with the 
knee brace on because he can't wear it with regular pants.  
The Veteran reported giving way, instability, pain, 
stiffness, weakness, episodes of locking or subluxation once 
every two days, and repeated effusion.  The Veteran reported 
that his symptoms are aggravated by being on his feet for too 
long, or sitting too long, and that he can't do anything 
after work.  The Veteran reported that he is able to walk 
less than one mile and stand for 30 minutes.  

Physical examination in February 2009 revealed an antalgic 
gait, without evidence of abnormal weight bearing, loss of 
bone or part of bone, or inflammatory arthritis.  The Veteran 
demonstrated tenderness and guarding of movement, 
crepitation, and patellar abnormality.  Physical examination 
was negative for bumps consistent with Osgood-Schlatter's 
disease, mass behind the knee, clicks or snaps, instability, 
meniscus abnormality, abnormal tendons or bursae, or joint 
ankylosis.  Range of motion testing revealed motion from 0 to 
118 degrees, without evidence of additional limitation of 
motion or pain with repetitive motion.  

In February 2009, the Veteran reported that he was working 
part-time and that he worked only 9 months in 2007 due to his 
left knee pain.  The examiner opined that the Veteran's left 
knee disability has significant effects on his usual 
occupation evidenced by decreased mobility and increased 
absenteeism.  The examiner opined that the Veteran's left 
knee disability has severe effects on his ability to do 
chores, shop, and participate in recreation; moderate effects 
on his ability to travel and drive; mild effects on his 
ability to bathe, dress, and groom; and no effect on his 
ability to feed himself and attend to the wants of nature.  
The examiner further opined that the Veteran's left knee 
disability prevents him from exercising and participating in 
sports.  The examiner provided a review of the Veteran's case 
history as to his left knee, including a notation that 
results of recent MRI testing were of record, and diagnosed 
the Veteran with degenerative disease of the left knee.  The 
examiner opined that the Veteran's motor vehicle accident in 
August 2004 did not permanently increase the severity of the 
Veteran's left knee disability.  The examiner opined that the 
severity of the Veteran's left knee disability demonstrated 
at the time of the October 2004 VA examination was a 
temporary exacerbation due to the motor vehicle accident.  
The examiner reasoned that there has been an improvement in 
the Veteran's range of motion and there is no evidence of 
instability since the time of the October 2004 VA 
examination. 

The Veteran's left knee disability has been assigned a 20 
percent disability rating for recurrent moderate subluxation 
or lateral instability.  While the Veteran's treatment 
records dated in September 2006 indicate that he was 
prescribed a knee brace for medial and lateral instability of 
the left knee, there is no medical evidence of record 
demonstrating that the Veteran has severe subluxation or 
lateral instability of the knee.  Thus, DC 5257, providing a 
maximum 30 percent rating for severe recurrent subluxation or 
lateral instability, may not serve as a basis for a 
disability rating in excess of 20 percent.  38 C.F.R. § 
4.71a, DC 5257.
Next, DCs 5260 and 5261 contemplate limitation of flexion and 
extension of the leg, respectively.  38 C.F.R. § 4.71a, DCs 
5260, 5261 (2008).  

Under DC 5260, contemplating limitation of leg flexion, a 
noncompensable rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  

Under DC 5261, contemplating limitation of extension of the 
leg, a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  

On VA examination in October 2004, the Veteran's left knee 
had flexion to 105 degrees, and during VA treatment in 
September 2006, the Veteran's left knee had flexion to 125 
degrees.  During VA treatment in May 2007 and August 2008, 
the Veteran's left knee had flexion to 125 degrees and 115 
degrees, respectively.  On VA examination in February 2009, 
the Veteran's left knee had flexion to 118 degrees.  As the 
Veteran has not demonstrated flexion limited to 15 degrees, 
DC 5260, providing a 30 percent disability rating for flexion 
limited to 15 degrees, may not serve as a basis for a 
disability rating in excess of 20 percent.  38 C.F.R.            
§ 4.71a, DC 5260.  

On VA examination in October 2004, the Veteran's left knee 
had extension to 0 degrees, and during VA treatment in 
September 2006, the Veteran's left knee had extension to 10 
degrees and 5 degrees.  During VA treatment in May 2007, the 
Veteran's left knee had extension to 10 degrees and 5 
degrees, and in August 2008, the Veteran's left knee had 
extension to 5 degrees.  On VA examination in February 2009, 
the Veteran's left knee had extension to 0 degrees.  As the 
Veteran has not demonstrated extension limited to 20 degrees, 
DC 5261, providing a 30 percent disability rating for flexion 
limited to 20 degrees, may not serve as a basis for a 
disability rating in excess of 20 percent.  38 C.F.R. § 
4.71a, DC 5261.  
In this case, while the Veteran is not entitled to disability 
rating in excess of 20 percent for his left knee disability 
under DC 5261, he has demonstrated extension of the leg 
limited to 10 degrees.  Thus, as extension limited to 10 
degrees warrants a 10 percent disability rating under DC 
5261, the Board finds that the Veteran is entitled to a 
separate 10 percent disability, effective September 14, 2006, 
the date upon which evidence of compensable limitation of 
extension of the left leg was of record.  38 C.F.R. § 4.71a, 
DC 5261.  

Given that the Veteran meets the criteria for a compensable 
disability rating under DC 5261 only, VAOPGCPREC 9-2004, 
holding that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met, is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  
 
As discussed above, when a knee disorder is rated under DC 
5257, a separate rating may be assigned if the Veteran has 
limitation of motion which is at least noncompensable under 
DCs 5260 or 5261.  See 38 C.F.R. § 4.71a, DC 5003; VAOPGCPREC 
23-97 (1997); VAOPGCPREC 09-98 (1998).  DC 5003 requires that 
degenerative arthritis be established by x-ray examination 
findings.  Read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray examination findings, is deemed 
to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

The Board notes that as of October 2004, there is evidence of 
arthritis established by x-ray examination.  However, this 
Board decision found that the Veteran's left knee disability 
warrants a separate 10 percent disability rating under DC 
5261 for limitation of extension of the left leg.  The Board 
notes that, as discussed above, the RO assigned the Veteran 
the hyphenated DC of 5010, contemplating traumatic arthritis 
and analogous to DC 5003, to identify the basis for the 
initial evaluation assigned.  However, the Veteran's initial 
20 percent disability rating was assigned on the basis of 
recurrent moderate subluxation or lateral instability, and 
not traumatic arthritis.  Thus, by this Board decision, the 
Veteran is already in receipt of a 10 percent disability 
rating under rating criteria contemplating limitation of 
motion, specifically, limitation of extension of the leg and 
he is therefore not entitled to a separate disability rating 
under DC 5010, pertaining to traumatic arthritis.  See 38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
disability rating assigned to the Veteran's left knee 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to DC 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

However, pain is applicable to DCs 5260 and 5261, as such are 
predicated on loss of range of motion.  While the Board 
recognizes the Veteran's complaints of left knee pain and 
findings of crepitus noted on physical examination, there was 
no objective showing of additional pain, fatigue, or weakened 
movement on repetition beyond that demonstrated as the time 
of the October 2004 VA examination.  However, as discussed 
above, the examiner at the time of the February 2009 VA 
examination opined that the increase in severity as to the 
Veteran's left knee disability demonstrated during the 
October 2004 VA examination represented a temporary 
exacerbation due to his August 2004 motor vehicle accident.  
During no other instance of treatment did the Veteran 
demonstrate additional pain, fatigue, or weakened movement on 
repetition.  Thus, the Board finds that there is no 
additional functional loss not contemplated in the 20 percent 
disability rating currently assigned and an increased 
evaluation on this basis is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, beyond the 
assignment of a separate 10 percent disability rating for 
limitation of extension of the leg, the weight of the 
credible evidence demonstrates that since August 30, 2004, 
the date of the Veteran's claim, his left knee disability has 
not warranted a disability rating in excess of 20 percent.  
Thus, no staged ratings are warranted.  As the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for a service-
connected left knee disability, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  In this regard, the Board does not find that 
referral for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The Board acknowledges the Veteran's statement provided 
during his February 2009 VA examination to the effect that in 
2007, he "could hardly work at all because of his left 
knee."  He further indicated that he has experienced 
increased absenteeism as a result of his left knee disability 
during other time periods.      

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned 
therein.

What the Veteran has not shown in this case is that his 
service-connected left knee disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The Veteran has reportedly been working part-time 
since October 2008 in computer information systems.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected left knee 
disability for any time during the current appeal.

In sum, the Board finds that a disability rating in excess of 
20 percent is not warranted for the Veteran's service-
connected left knee disability pursuant to DC 5257 (recurrent 
subluxation or lateral instability), but a separate 10 
percent rating is warranted for limitation of extension of 
the left leg.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
psychoses, will be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)
The Veteran's primary contention, as reflected in his May 
2005 Notice of Disagreement, is that he has suffered from 
bouts of depression from the many failed attempts at physical 
therapy and rehabilitation of his service-connected left knee 
disability.  

In evaluating whether service connection for depression is 
warranted on a secondary basis, the Veteran's post-service 
treatment records reveal a diagnosis of depression in 2001.  
Therefore, the first element of the secondary service 
connection test, whether there is a current diagnosis, has 
been met.  Thus, the second question must now be whether 
there is competent medical evidence of record supporting the 
Veteran's assertions that his current diagnosis of depression 
was either caused or aggravated by his service-connected left 
knee disability.  See Allen, 7 Vet. App. 439.

On VA psychiatric evaluation in March 2009, the Veteran 
exhibited:  well-modulated, non-pressured, content-
appropriate speech; logical and linear thought processes 
after initial wandering in desperation; good eye contact; 
appropriate behaviors; good personal hygiene; good long-term 
and short-term memory; fair insight and judgment; and high-
average intelligence.  The Veteran was alert, candid, and 
cooperative, and oriented to time, place, person, and 
purpose.  The Veteran also exhibited:  delusions with 
paranoid content, without hallucinations; suicidal and 
homicidal thinking; poor socialization; pronounced obsessions 
and rituals; restricted affect; pronounced panic symptoms; 
disturbed sleep with disturbed dreams and anhedonia; 
excessive worry and fears; and poor impulse control.    

At the time of the March 2009 psychiatric evaluation, the 
examiner opined that the Veteran's depression is as likely as 
not related to his military experiences, including his left 
knee injury.  The examiner opined that the Veteran's military 
experiences, including his left knee injury, significantly 
increased his anxiety and depression which continue to the 
present.  The examiner reasoned that the evidence of a 
relationship between the Veteran's depression and his left 
knee injury is his history of obtaining a college athletic 
scholarship, being a unit commander in boot camp, and being 
considered for recruit of the year, prior to his left knee 
injury.  Subsequent to the left knee injury, the Veteran 
lashed out against the military doctors, struggled to 
complete his college degree, and has had increasing 
difficulty sleeping, controlling his temper, working full-
time, and being around crowds.  The examiner also reasoned 
that the Veteran's severe left knee injury prevented him from 
performing at a high level and led to frustration, chronic 
anxiety, and depression.  

Significantly, the Veteran's service treatment records dated 
in August 1984 indicate that he reported feeling anxious or 
nervous about all of the possibilities and results of his 
left knee injury.  Service treatment records dated in October 
1984 indicate that the Veteran underwent psychiatric 
consultation regarding a problem with coping with his injury, 
and it was suggested that the authoritarian approach be used 
in dealing with the Veteran.  The Board notes that there is 
no record as to further findings of the Veteran's in-service 
psychiatric consultation, to include details upon which the 
March 2009 examiner relied in rendering his opinion, as to 
lashing out against military doctors.  Nevertheless, given 
the in-service psychiatric complaints related to his left 
knee injury and the associated consultation, and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that there is medical evidence of record to support the 
examiner's opinion that the Veteran's depression is as likely 
as not related to his military experiences, including his 
left knee injury.  As such, the Board finds that service 
connection for depression, as secondary to a service-
connected left knee disability, is warranted.
 

ORDER

A disability rating in excess of 20 percent for left knee 
recurrent subluxation or lateral instability is denied.

A separate 10 percent disability rating for limitation of 
extension of the left leg, effective September 14, 2006, is 
granted, subject to the laws and regulations governing 
monetary awards. 

Service connection for depression, as secondary to service-
connected left knee disability, is granted, subject to the 
laws and regulations governing monetary awards. 



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


